                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EDWARD A. SPANGLER,

                      Plaintiff,

               v.                                           Case No. 20-C-978

CHRISTOPHER TIMM,

                      Defendant.


                                      SCREENING ORDER


       Plaintiff Edward A. Spangler, who is currently incarcerated at the Winnebago County Jail

and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights

were violated. In a previous order, the court dismissed Plaintiff’s complaint for failing to comply

with the Federal Rules of Civil Procedure and directed Plaintiff to file an amended complaint

curing the defects in the original. On August 21, 2020, Plaintiff filed an amended complaint. The

court will screen Plaintiff’s amended complaint pursuant to 28 U.S.C. § 1915A.

                                   SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under




         Case 1:20-cv-00978-WCG Filed 08/25/20 Page 1 of 5 Document 11
the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least

sufficient to provide notice to each defendant of what he or she is accused of doing, as well as

when and where the alleged actions or inactions occurred, and the nature and extent of any damage

or injury the actions or inactions caused.

       A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).

                                      THE COURT’S ANALYSIS

       Plaintiff alleges that, on May 6, 2020, at approximately 1:15 p.m., Defendant was

transporting Plaintiff from DS1 to D-pod. Defendant searched Plaintiff’s property for contraband

and then informed Plaintiff he needed to be searched. Defendant began the search and located a

radio in Plaintiff’s waistband. Defendant asked if it was Plaintiff’s radio, and Plaintiff confirmed



                                                   2

         Case 1:20-cv-00978-WCG Filed 08/25/20 Page 2 of 5 Document 11
that it was and immediately handed it to Defendant. Plaintiff stated he did not have anything else.

Defendant indicated that he needed to search Plaintiff again, and Plaintiff agreed. Plaintiff alleges

that, during the search, Defendant cupped his hand over the top of Plaintiff’s penis and held it there

for a long period of time. Plaintiff seeks damages and compensation for the sexual assault.

        “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff alleges he was sexually assaulted by

Defendant. “An unwanted touching of a person’s private parts, intended to humiliate the victim

or gratify the assailant’s sexual desires, can violate a prisoner’s constitutional rights whether or

not the ‘force’ exerted by the assailant is significant.” Washington v. Hively, 695 F.3d 641, 643

(7th Cir. 2012). Based on the allegations contained in the amended complaint, Plaintiff will be

allowed to proceed on his claim against Defendant.

        IT IS THEREFORE ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon the defendant pursuant to Federal Rule of Civil Procedure 4.

Plaintiff is advised that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2)–(3).

Although Congress requires the court to order service by the U.S. Marshals Service precisely

because in forma pauperis plaintiffs are indigent, it has not made any provision for these fees to

be waived either by the court or by the U.S. Marshals Service. The court is not involved in the

collection of the fee.



                                                  3

         Case 1:20-cv-00978-WCG Filed 08/25/20 Page 3 of 5 Document 11
       IT IS FURTHER ORDERED that the defendant shall file a responsive pleading to the

complaint.

       IT IS FURTHER ORDERED that copies of the complaint and this order be sent to the

administrator of the Winnebago County Jail, as well as the Winnebago County Sheriff, and

Winnebago County Corporation Counsel.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

                                                     4

         Case 1:20-cv-00978-WCG Filed 08/25/20 Page 4 of 5 Document 11
rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Plaintiff may find useful in prosecuting this case.

       Dated at Green Bay, Wisconsin this 25th day of August, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  5

         Case 1:20-cv-00978-WCG Filed 08/25/20 Page 5 of 5 Document 11
